Case 2:20-cv-03796-PA-AFM Document 43 Filed 10/06/20 Page 1 of 1 Page ID #:826


 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   MARTIN BAKER AIRCRAFT                           CV 20-3796 PA (AFMx)
     COMPANY LTD.,
11                                                   JUDGMENT
                   Plaintiff,
12
            v.
13
     TELEDYNE RISI, INC., et al.,
14
                   Defendants.
15
16
17          Pursuant to the Court’s October 6, 2020 Order granting Defendant’s Special Motion
18   to Strike pursuant to California’s anti-SLAPP statute,
19          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
20   have judgment in its favor against Plaintiff.
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
22   nothing and that Defendant shall have its costs of suit.
23          IT IS SO ORDERED.
24
25   DATED: October 6, 2020                             _________________________________
                                                        ___________
                                                                  _______________________
                                                                   Percy
                                                                   P   y Anderson
                                                                    ercy
26                                                               STATES
                                                          UNITED STTATES DISTRICT JUDGE
27
28
